     Case 2:20-cv-01301-DJH-JFM Document 11 Filed 09/30/20 Page 1 of 2



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KRISSA M. LANHAM
     Arizona State Bar No. 035085
 4   BRUCE R. VAN BAREN
     Illinois State Bar No. 6310375
 5   Assistant U.S. Attorney
     Two Renaissance Square
 6   40 North Central Avenue, Suite 1800
     Phoenix, Arizona 85004
 7   Telephone: 602-514-7500
     Email: Krissa.Lanham@usdoj.gov
 8   Email: Bruce.Van.Baren@usdoj.gov
     Attorneys for Respondent/Plaintiff
 9
                          IN THE UNITED STATES DISTRICT COURT
10
                               FOR THE DISTRICT OF ARIZONA
11
12    Donald Hamilton,                                     CV-20-01301-PHX-DJH (JFM)
                                                           and CR-14-00865-11-PHX-DJH
13                         Movant/Defendant,
                                                              NOTICE OF SERVICE
14            vs.
15
      United States of America,
16
                           Respondent/Plaintiff.
17
18          Pursuant to Paragraph (F) of the Court’s August 21, 2020 Order (ECF 9), the United
19   States files this notice that it served its written communication with David Eisenberg, Esq.,
20   trial counsel in the underlying criminal case, on Movant/Defendant Donald Hamilton.
21          Respectfully submitted this 30th day of September, 2020.
22                                                     MICHAEL BAILEY
                                                       United States Attorney
23                                                     District of Arizona
24                                                     s/ Bruce R. Van Baren
                                                       KRISSA M. LANHAM
25                                                     BRUCE R. VAN BAREN
                                                       Assistant United States Attorney
26
27
28
     Case 2:20-cv-01301-DJH-JFM Document 11 Filed 09/30/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE
 1
            I certify that on September 30, 2020, I electronically transmitted the foregoing to
 2
     the Clerk’s Office using the CM/ECF System for filing and mailed the foregoing by U.S.
 3
     mail on the following individual, who is not a registered participant in the CM/ECF system:
 4
            Donald Hamilton
 5          #71440-066
            FORT DIX-NJ-FORT DIX-FCI
 6          FEDERAL CORRECTIONAL INSTITUTION
            P.O. BOX 2000
 7          FORT DIX, NJ 08640
 8   By: s/ Bruce R. Van Baren_
     United States Attorney’s Office
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -2-
